BATTS, Circuit Judge.
Appellant had a right to appeal, and is not to be criticized for the exercise of the right. That the amount actually in dispute may be less than attorney’s fees paid or costs incurred may evidence fidelity to right rather than litigious obstinacy. It may be that some of the amounts included in the judgment were erroneously allowed, and we might be compelled to further prolong a litigation that has had little excuse for being, but for the fact that the recovery against appellant is somewhat too small because of the exclusion of interest. The judgments are affirmed.